IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
v. I.D. # 1404011405

WILLIAM D. ANDERSON,

Defendant.

\/\/\/V\./\/\/

Submitted: June 9, 2017
Decided: July 11, 2017

Upon Defendant’s Motion for Modiflcation of Sentence:
DENIED

Upon Defendant’s Motion for Correction of Illegal Sentence:
DENIED

Upon Defendant’s Motion for New Trial:
DENIED

This llth day of July, 2017, upon consideration of William D. Anderson’s
Motion for Modification of Sentence (the “Modification Motion”), Motion for
Correction of Illegal Sentence (the “Correction Motion”), Motion for a New Trial
(the “Trial Motion”), and the record in this case, it appears to the Court that:

l. Anderson was convicted on January 28, 2015 of Assault Second
Degree. The assault charge involved an altercation between Anderson and Gary
Staffieri, who was Anderson’s coworker at the Auto Mart in Elsmere, Delaware.
At trial, Staffieri testified Anderson approached Staffleri while he was retrieving a

battery from a back room and the next thing Staffleri remembered was waking up

outside with a lump on his head. Another co-worker, Ricardo Reyes, testified that
he witnessed the incident between Anderson and Staffieri, that Staffieri struck
Anderson with his knee, and that Anderson then pushed and struck Staffieri.
Reyes left the scene to get a supervisor and, when he returned, saw Staffieri having
seizures, shaking, and with a large lump on his head. Finally, Elsmere Police
Officer Andrew Davis testified that he interviewed Staffieri while he was receiving
treatment at the hospital and that Staffieri reported that Anderson struck him in the
head.

2. In his defense, Anderson called the owner of Auto Mart, Allan Bobb,
who testified that Staffieri’s demeanor was unusual on the day of the incident and
that Staffieri admitted drinking alcohol that moming. Anderson also testified in his
own defense He admitted striking Staffieri, but stated he only did so because
Staffieri kneed him in the abdomen. The jury found Anderson guilty of assaulting
Staffieri.

3. On February 20, 2015, after trial but before sentencing, the trial judge
received a letter from a juror (the “Juror Letter”), who stated she felt “very
unsettled about the ‘guilty’ verdict.”l The juror indicated she “felt Mr. Staffieri

was equally, if not MORE at fault since he had been drinking that morning and is

 

1 D.1.46,EX.B.

the one who offered the first ‘l133 A.3d 202 (Del. Feb. 15, 2016) (TABLE).
6 see D.i. 50, 47.
7 D.I. 53 at 11 7.

might prove a “reasonable probability of juror taint due to egregious circumstances
that are inherently prejudicial.”8

8. Under Rule 33, a motion for a new trial based on newly discovered
evidence must be made within two years of the final judgment. A motion seeking
a new trial on any basis other than newly discovered evidence must be filed within
seven days of the verdict.9 Were Anderson’s motion based on new evidence, it
would be timely.lo In my view, however, the motion is based not on new evidence
regarding Anderson’s culpability, but rather on Anderson’s theory that the jury
received extraneous, prejudicial information.11

9. Even if Anderson’s motion was timely, however, it does not state a
basis to grant Anderson either a new trial or even an evidentiary hearing regarding
juror conduct. Although Anderson speculates that the “packet of information”
referenced in the Juror Letter may have been materials not introduced at trial but
submitted to the jury improperly, there is nothing in the record to support such a

conclusion. Even a cursory reading of the Juror Letter indicates the writer was

 

8 D.l. 53 at 1111 7-9.

9 Super. Ct. Crim. R. 33. See also id. R. 45(b) (the time period contained in Rule 33 may not be
extended).

10 The judgment in Anderson’s case was final in February 2016, when the Supreme Court
affirmed his conviction on appeal.

ll See, e.g. Hicks v. State, 913 A.2d 1189, 1193-94 (Del. 2006) (holding that to grant a motion
for a new trial based on newly discovered evidence, the trial court must conc.lude: “(l) the
evidence is of such a nature that it would have probably changed the resull if presented to the
jury_; (2) the evidence was newly discovered; i.e., it must have been discovered since trial and the
circumstances must be such as to indicate that it could not have been discovered before trial with
due diligence; and (3) the evidence must not be merely cumulative or impeaching.”).

5

referring to the jury instructions as a “packet of information.”12 A juror’S concerns
or disagreement with the law or the State’s decision to pursue the case is not newly
discovered evidence that probably would change the jury’s verdict,

B. Anderson’s Sentence Was Not Illegal.

10. Anderson next argues his sentence must be modified under Superior
Court Criminal Rule 35 (“Rule 35”) because the Section 4204(k) portion of his
sentence illegally was imposed. Anderson contends his sentence was inconsistent
with Section 4204(k)(3), which provides, in effect, that the Court may preclude
reduction or diminution of a sentence only for Level V sentences of (i) one year or
less, or (ii) the maximum sentence available for the crime or offense. Anderson
argues he was sentenced to more than one year, but less than the statutory
maximum, and therefore his sentence conflicts with Section 4204(k)(3).

ll. Anderson’s argument reflects a misunderstanding of Section
4204(k)(3). Anderson was sentenced to the maximum Level V sentence available
for Assault Second.13 A portion of that sentence was suspended for Levels IV and
IIl. As the Delaware Supreme Court explained in Owens v. State: “Read together,
subsections 4204(k)(l) and (3) allow a trial court to suspend a portion of the

maximum sentence and refuse to award specified benefits that would effectively

 

12 See D.I. 53, Ex. A (“During deliberations, there were 3 points in the packet of information that
I sensed corralled us into a guilty verdict, and regardless of what the “law” states, that was
unjust, to say the least.”) (emphasis added).

'~* see ii Del. C. §§ 612; 4205(b)(4).

diminish the unsuspended portion of the sentence.”14 In other words, a judge may
impose Section 4204(k) as long as the judge imposes the maximum Level V
sentence available, even if the judge suspends a portion of that maximum sentence.
That is precisely the sentence imposed in Anderson’s case.
C. Anderson’s Request to Modify his Sentence is Untimely and Repetitive.
l2. Finally, Anderson seeks to modify his sentence to remove the Section
4204(k) provision because he has completed numerous programs while
incarcerated and has been rehabilitated. Anderson requested similar relief in a
Rule 35 motion filed in June 2016, which this Court denied as untimely. The
Modification Motion similarly is untimely because it was not filed within 90 days
of sentencing The Modification Motion also is barred as repetitive. Unlike the
90-day time limit in Rule 35, which may be excused under “exceptional
circumstances,” Rule 35(b) prohibits all repetitive motions without exception.15

Accordingly, this Court may not modify Anderson’s sentence under Rule 35(b).

 

14 2013 WL 6536758,at*2(oei.1)ec. 9, 2013).
15 S¢are v. Redden, iii A.3d 602, 608-09 (Dei. super. 2015)

7

For all the foregoing reasons, William D. Anderson’s Motion for New Trial,
Motion for Correction of Illegal Sentence, and Motion for Modification of
Sentence are DENIED. IT IS SO ORDERED.

Abig§;il M. LeGrow;